                                                


EXHIBIT 10.1
Execution Version


MASTER ASSIGNMENT, INCREASE AGREEMENT AND
AMENDMENT NO. 1 TO CREDIT AGREEMENT


This Master Assignment, Increase Agreement and Amendment No. 1 to Credit
Agreement ("Agreement") dated as of May 14, 2018 ("Effective Date"), is among
Alta Mesa Holdings, LP, a Texas limited partnership ("Borrower"), the Lenders
(as defined below), Wells Fargo Bank, National Association, as administrative
agent for the Lenders (as defined below) (in such capacity, the "Administrative
Agent"), and as issuing lender (in such capacity, the "Issuing Lender"), and
Barclays Bank PLC (the “New Lender”).


RECITALS


A.The Borrower is party to that certain Eighth Amended and Restated Credit
Agreement dated as of February 9, 2018, among the Borrower, the lenders party
thereto from time to time (the "Lenders"), the Administrative Agent and the
Issuing Lender (the "Credit Agreement").


B.The parties hereto wish to increase the Borrowing Base under the Credit
Agreement and in connection with such increase, the Assignors (as defined below)
wish to assign a certain percentage of their rights and obligations under the
Credit Agreement as a Lender to the Assignees (as defined below) pursuant to the
terms hereof.


C.After the assignment and acceptance of the rights and obligations set forth
herein have been made effective, the parties hereto agree to, subject to the
terms and conditions set forth herein, (i) amend the Credit Agreement as
provided herein and (ii) increase the Borrowing Base.


THEREFORE, the Borrower, the Lenders (including the New Lender), the Issuing
Lender and the Administrative Agent hereby agree as follows:
Section 1.Defined Terms; Interpretation. As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein. Each term defined in the Credit
Agreement and used herein without definition shall have the meaning assigned to
such term in the Credit Agreement, as amended by this Agreement, unless
expressly provided to the contrary. The words "hereby", "herein", "hereinafter",
"hereof", "hereto" and "hereunder" when used in this Agreement shall refer to
this Agreement as a whole and not to any particular Article, Section, subsection
or provision of this Agreement. Article, Section, subsection and Exhibit
references herein are to such Articles, Sections, subsections and Exhibits of
this Agreement unless otherwise specified. All titles or headings to Articles,
Sections, subsections or other divisions of this Agreement or the exhibits
hereto, if any, are only for the convenience of the parties and shall not be
construed to have any effect or meaning with respect to the other content of
such Articles, Sections, subsections, other divisions or exhibits, such other
content being controlling as the agreement among the parties hereto. Whenever
the context requires, reference herein made to the single number shall be
understood to include the plural; and likewise, the plural shall be understood
to include the singular. Words denoting sex shall be construed to include the
masculine, feminine and neuter, when such construction is appropriate; and
specific enumeration shall not exclude the general but shall be construed as
cumulative. Definitions of terms defined in the singular or plural shall be
equally applicable to the plural or singular, as the case may be, unless
otherwise indicated.


Section 2.Assignments and Acceptances. In lieu of executing and delivering an
Assignment and Acceptance, each existing Lender whose Pro Rata Share of the
Commitments is decreasing in connection herewith (each an “Assignor” and,
collectively, the “Assignors”) and each existing Lender whose Pro Rata Share of
the Commitments is increasing in connection herewith (collectively, the
“Increasing Existing Lenders”; and together with the Assignors, collectively,
the “Existing Lenders”; and the Increasing Existing Lenders together with the
New Lender, each an “Assignee” and, collectively, the “Assignees”) hereby agree
to, and Borrower hereby accepts, the following:


1
#5701439



--------------------------------------------------------------------------------

                                                


(a)Assignment. For an agreed consideration, each Assignor hereby irrevocably
sells and assigns to the respective Assignees, and each Assignee hereby
irrevocably purchases and assumes from the respective Assignors, subject to and
in accordance with the terms hereof and the Credit Agreement, as of the
Effective Date (i) such percentage in and to all of the respective Assignors’
rights and obligations in their respective capacities as Lenders under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto to the extent related to the amount and percentage interest identified
in Schedule II hereto that would result in Assignors and Assignees having the
respective Commitments, and the corresponding Maximum Credit Amounts and Elected
Commitment Amounts, as set forth in Schedule II attached hereto (including
without limitation any letters of credit and guaranties provided in connection
with the Credit Agreement), and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the respective Assignors (in their respective capacities as Lenders) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to, and in proportion to, the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned by
any Assignor to any Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as an "Assigned Interest"). Each such sale and
assignment is without recourse to any Assignor and, except as expressly provided
in this Agreement, without representation or warranty by any Assignor.
(b)Representations and Warranties of Assignor. Each Assignor (i) represents and
warrants that (A) it is the legal and beneficial owner of the relevant Assigned
Interest, (B) such Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim, and (C) it has full power and authority, and has taken
all action necessary, to execute and deliver this Agreement and to consummate
the transactions contemplated hereby; and (ii) assumes no responsibility with
respect to (A) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (B) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (C) the financial condition
of the Borrower, its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (D) the performance or observance by the
Borrower, its Subsidiaries or Affiliates or any other Person of any of its
obligations under any Loan Document.
(c)Representations and Warranties of Assignee. Each Assignee (i) represents and
warrants that (A) it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (B) it meets all the requirements to be an assignee under Section
9.06 of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.06 of the Credit Agreement), (C) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the relevant Assigned Interest, shall
have the obligations of a Lender thereunder, (D) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (E) it has received a copy of the Credit Agreement and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.06 thereof, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Agreement and to purchase such Assigned
Interest, (F) it has, independently and without reliance upon the Administrative
Agent or any Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and to purchase such Assigned Interest, and (G) if it is not
incorporated under the laws of the United States of America or a state thereof,
on or prior to the date hereof, it has delivered to Administrative Agent any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by such Assignee; and (ii) agrees that
(A) it will, independently and without reliance on the Administrative Agent, any
Assignor, or any other Lenders, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (B) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.




2
#5701439



--------------------------------------------------------------------------------

                                                


(d)Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of each Assigned Interest (including payments of
principal, interest, fees and other amounts) to the relevant Assignee whether
such amounts have accrued prior to, on or after the Effective Date. The
Assignors and Assignees shall make all appropriate adjustments in payments by
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
(e)Consent; Waiver of Administrative Fees. Administrative Agent, the Issuing
Lender and Borrower hereby consent to each Assignor’s assignment of the Assigned
Interests to the respective Assignees, and waive any other conditions to the
effectiveness of such assignment that are not expressly set forth in this
Agreement, and agree that the terms of this Agreement shall constitute an
Assignment and Acceptance. Administrative Agent hereby consents to a one-time
waiver of the $5,000 administrative fees that would otherwise be payable by each
Assignee pursuant to Section 9.06(b)(iv) of the Credit Agreement as a result of
the assignment provided for herein.
(f)Letters of Credit. On the Effective Date, after giving effect to the
assignment made pursuant to Section 2 above and the increase in the Borrowing
Base set forth in this Section 3, each Lender's share of the applicable Letter
of Credit Exposure on the Effective Date shall automatically be deemed to equal
such Lender's Pro Rata Share of such Letter of Credit Obligations (such Pro Rata
Share for such Lender to be determined as of Effective Date after giving effect
to increase in the Borrowing Base, Elected Commitment Amounts and assignments
effected hereby) without further action by any party.
Section 3.Agreement - Increase in Borrowing Base. Subject to the terms of this
Agreement, as of the Effective Date, the Borrowing Base shall be increased to
$400,000,000 (which reflects an increase of $50,000,000 (the “Increase
Amount”)). Such new Borrowing Base shall, unless otherwise adjusted in
accordance with the terms of the Credit Agreement, remain in effect at that
level until the effective date of the next Borrowing Base redetermination made
in accordance with the Credit Agreement, as amended hereby. The parties hereto
acknowledge and agree that the Borrowing Base redetermination set forth in this
Section 3 shall be deemed to be the redetermination provided for in Section
2.02(b)(i) of the Credit Agreement and scheduled for April 1, 2018. Each
Lender's Pro Rata Share of the resulting Borrowing Base and each Lender’s
Elected Commitment Amount, after giving effect to the assignment made pursuant
to Section 2 above and the increase in the Borrowing Base set forth in this
Section 3, are as set forth next to its name in Schedule II attached hereto.
Section 4.Amendments to Credit Agreement.
(a)Section 1.01 of the Credit Agreement (Certain Defined Terms) is amended by
replacing the definition of “Fee Letters” in its entirety with the following:
"Fee Letters" means (a) that certain amended and restated engagement and fee
letter agreement dated January 26, 2018 from Wells Fargo Securities, LLC to the
Borrower, (b) that certain administrative agent fee letter agreement dated
January 26, 2018 from Wells Fargo Bank to the Borrower, and (c) that certain fee
letter agreement dated May 14, 2018 from Wells Fargo Securities, LLC to the
Borrower.
(b)Schedule II to the Credit Agreement (Notice Information and Commitments) is
hereby deleted and replaced in its entirety with Schedule II attached hereto.
Section 5.Representations and Warranties. Each Loan Party represents and
warrants that: (a) after giving effect to this Agreement, the representations
and warranties contained in the Credit Agreement and the representations and
warranties contained in the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof except
to the extent that any such representation or warranty expressly relates solely
to an earlier date, in which case it shall have been true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date; (b) before
and after giving effect to this Agreement, no Default has occurred and is
continuing; (c) the execution, delivery and performance of this Agreement are
within the corporate or limited liability company power and authority of such
Loan Party, as applicable, and have been duly authorized by appropriate
corporate or limited liability company action and proceedings, as applicable;
(d) this Agreement constitutes the legal, valid, and binding obligation of such
Loan Party enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or


3
#5701439



--------------------------------------------------------------------------------

                                                


similar laws affecting the rights of creditors generally and general principles
of equity; and (e) there are no governmental or other third party consents,
licenses and approvals required in connection with the execution, delivery,
performance, validity and enforceability of this Agreement.
Section 6.Conditions to Effectiveness. This Agreement and the amendments
provided herein shall become effective and enforceable against the parties
hereto upon the occurrence of the following conditions precedent:
(a)Administrative Agent shall have received multiple original counterparts, as
requested by Administrative Agent, of the following, duly and validly executed
and delivered by duly authorized officers of the parties thereto:
(i)this Agreement;
(ii)Notes payable to the Assignees to the extent requested by such Assignees;
and
(iii)fee letter dated the date hereof between the Arranger and the Borrower.
(b)Borrower shall have paid (i) the fees required under the fee letter referred
to in Section 6(a)(iii) above, and (ii) all fees and expenses of the
Administrative Agent's outside legal counsel and other consultants pursuant to
all invoices presented for payment on or prior to the Effective Date.
Section 7.Effect on Loan Documents; Acknowledgments; Agreements.
(a)The Borrower and each Guarantor acknowledges that on the date hereof all
outstanding Obligations are payable in accordance with their terms and the
Borrower and each Guarantor hereby waives any defense, offset, counterclaim or
recoupment with respect thereto.
(b)The Administrative Agent, the Issuing Lender, and the Lenders hereby
expressly reserve all of their rights, remedies, and claims under the Loan
Documents. Nothing in this Agreement shall constitute a waiver or relinquishment
of (i) any Default or Event of Default under any of the Loan Documents, (ii) any
of the agreements, terms or conditions contained in any of the Loan Documents,
(iii) any rights or remedies of the Administrative Agent, the Issuing Lender, or
any Lender with respect to the Loan Documents, or (iv) the rights of the
Administrative Agent, the Issuing Lender, or any Lender to collect the full
amounts owing to them under the Loan Documents.
(c)Each of the Borrower, the Administrative Agent, the Issuing Lender, and the
Lenders does hereby adopt, ratify, and confirm the Credit Agreement, as amended
hereby, and acknowledges and agrees that the Credit Agreement, as amended
hereby, and all other Loan Documents are and remain in full force and effect,
and the Borrower acknowledges and agrees that its liabilities under the Credit
Agreement, as amended hereby, and the other Loan Documents are not impaired in
any respect by this Agreement.
(d)From and after the Effective Date, all references to the Credit Agreement and
the Loan Documents shall mean such Credit Agreement and such Loan Documents as
amended prior hereto as described in the recitals, and by this Agreement.
(e)This Agreement is a Loan Document for the purposes of the provisions of the
other Loan Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.
(f)At the sole discretion of the Arranger, all or any portion of any fees paid
to the Arranger may be allocated to any affiliate thereof or paid to any other
Lender or Lenders.
Section 8.Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under its respective
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of all
of the Guaranteed Obligations (as defined in such Guaranty), as such Guaranteed
Obligations may have been amended by this Agreement, and its execution and
delivery of this Agreement does not indicate or establish an approval or consent
requirement by such Guarantor under its respective Guaranty in connection with
the execution and delivery of amendments, consents or waivers to the Credit
Agreement, the Notes or any of the other Loan Documents.


4
#5701439



--------------------------------------------------------------------------------

                                                


Section 9.Reaffirmation of Security Documents. Each Loan Party (a) represents
and warrants that it has no defenses to the enforceability of any Security
Instrument, (b) reaffirms the terms of and its obligations (and the security
interests granted by it) under each Security Instrument, and agrees that each
such Security Instrument will continue in full force and effect to secure the
Obligations as the same may be amended, supplemented, or otherwise modified from
time to time, and (c) acknowledges, represents, warrants and agrees that the
Liens and security interests granted by it pursuant to the Security Instruments
are valid and subsisting and create a security interest to secure the
Obligations.
Section 10.Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile or email (i.e., PDF) signature and all such signatures shall be
effective as originals.
Section 11.Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Borrower, Holdings, the Lenders, the Issuing Lender,
and the Administrative Agent and their respective successors and assigns
permitted pursuant to the Credit Agreement.
Section 12.Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.
Section 13.Governing Law. This Agreement and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Agreement and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
New York (including Section 5-1401 and Section 5-1402 of the General Obligations
Law of the State of New York), without reference to any other conflicts or
choice of law principles thereof.
Section 14.WAIVER OF JURY TRIAL. EACH LOAN PARTY, THE LENDERS, THE ISSUING
LENDER AND THE ADMINISTRATIVE AGENT EACH HEREBY ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED BY AND IT HAS CONSULTED WITH COUNSEL OF ITS CHOICE, AND EACH HEREBY
KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 15.Entire Agreement. This AGREEMENT, the Credit Agreement, as amended by
This AGREEMENT, the Notes, and the other Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.
[The remainder of this page has been left blank intentionally.]




5
#5701439



--------------------------------------------------------------------------------


                                                


Execution Version


EXECUTED effective as of the date first above written.




BORROWER:
 
ALTA MESA HOLDINGS, LP
By: Alta Mesa Holdings GP, LLC,
its general partner

By: /s/ Michael A. McCabe
 
Michael A. McCabe


Chief Financial Officer

GUARANTORS:
 
ALTA MESA HOLDINGS GP, LLC
 
By: /s/ Michael E. Ellis
 
Name: Michael E. Ellis
Title: Chief Operating Officer
 
ALTA MESA FINANCE SERVICES CORP.
 
By: /s/ Michael E. Ellis
 
Name: Michael E. Ellis
Title: Chief Operating Officer
 
OEM GP, LLC
 
By: /s/ Michael E. Ellis
 
Name: Michael E. Ellis
Title: Chief Operating Officer
 
ALTA MESA SERVICES, LP
OKLAHOMA ENERGY ACQUISITIONS, LP
Each By: OEM GP, LLC, its general partner
 
By: /s/ Michael E. Ellis
 
Name: Michael E. Ellis
Title: Chief Operating Officer





Schedule II - Page 1
#5701439



--------------------------------------------------------------------------------

                                                


ADMINISTRATIVE AGENT/ ISSUING LENDER/ EXISTING LENDER:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender, and Lender
 
By: /s/ Michael Real
 
Name: Michael Real
Title: Director



Schedule II - Page 2
#5701439



--------------------------------------------------------------------------------

                                                


EXISTING LENDERS:
 
TORONTO DOMINION (NEW YORK) LLC
 
By: /s/ Savo Bozic
Name: Savo Bozic
Title: Authorized Signatory





Schedule II - Page 3
#5701439



--------------------------------------------------------------------------------

                                                


    
ING CAPITAL LLC
 
By: /s/ Josh Strong
Name: Josh Strong
Title: Director
 
By: /s/ Charles Hall
Name: Charles Hall
.
Title: Managing Director

    


Schedule II - Page 4
#5701439



--------------------------------------------------------------------------------

                                                


CITIBANK, N.A.


 
By: /s/ William McNeely
Name: William McNeely
Title: Senior Vice President



    


Schedule II - Page 5
#5701439



--------------------------------------------------------------------------------

                                                


    
Capital One, NATIONAL ASSOCIATION


 
By: /s/ Michael Higgins
Name: Michael Higgins
Title: Senior Director

                    
        


Schedule II - Page 6
#5701439



--------------------------------------------------------------------------------

                                                


BOKF, NA dba Bank of Texas
 
By: /s/ Martin W. Wilson
Name: Martin W. Wilson


Title: Senior Vice President





            


Schedule II - Page 7
#5701439



--------------------------------------------------------------------------------

                                                


NATIXIS, NEW YORK BRANCH




 
By: /s/ Carlos Quinteros
Name: Carlos Quinteros


Title: Managing Director
 
By: /s/ Arnaud Roberdet
Name: Arnaud Roberdet
Title: Vice President





            


Schedule II - Page 8
#5701439



--------------------------------------------------------------------------------

                                                


MORGAN STANLEY BANK, N.A.




 
By: /s/ Michael King
Name: Michael King


Title: Authorized Signatory







Schedule II - Page 9
#5701439



--------------------------------------------------------------------------------

                                                


MORGAN STANLEY SENIOR FUNDING, INC.
 
By: /s/ Michael King
Name: Michael King


Title: Authorized Signatory









Schedule II - Page 10
#5701439



--------------------------------------------------------------------------------

                                                


NEW LENDER:


 
BARCLAYS BANK PLC
 
By: /s/ Sydney G. Dennis
Name: Sydney G. Dennis


Title: Director





Schedule II - Page 11
#5701439

